Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Lee (US 20110202182 A1) teaches an indoor unit which closes its own switch when receiving remote start signal and sends a start signal to the outdoor unit. However Lee does not teach a switch assembly provided between the first connection terminal and power converter and four connection terminals for both indoor and outdoor units. 
Obana (JP 2004190889 A) teaches an air conditioning system which reduces power consumption for an outdoor unit in standby state. The indoor and outdoor unit are electrically connected by three connection terminals. Each of the indoor and outdoor unit has power converter and three connection terminals. The indoor unit receives remote start signal and transmit the signal to outdoor unit to start operation wherein the outdoor unit has plurality of power supply switches which are turned on/off alternately when corresponding indoor unit is not operating. However the outdoor unit does have a switch assembly closing first switch followed by the closing of second switch in parallel to first switch to start supply of AC power to the power converter when start signal is received from the indoor unit (closing its own switch). 
JP72 (JP 2015148372 A) teaches an indoor unit and outdoor unit air conditioning system where each of the units has power converters and are electrically connected to each other via three connection terminals. When the operation of the outdoor unit is not required the AC power supply to the first AC / DC converter  and the second AC / DC converter  is cut off by closing the contact point of the outdoor power supply switching relay and as a result standby power and reactive power can be reduced. However the outdoor unit does have a switch assembly closing first switch followed by the closing of second switch in parallel to first switch to start supply of AC power to the power converter when start signal is received from the indoor unit (closing its own switch). 
As such neither in combination nor individually Lee, Obana and JP72 teach an air conditioner comprising an indoor unit and an outdoor unit, wherein the outdoor unit includes: a first connection terminal, a second connection terminal, a third connection terminal, and a fourth connection terminal that are connected to the indoor unit; a power converter; and a switch assembly provided between the first connection terminal and the power converter, the indoor unit includes: first, second, third, and fourth indoor unit terminals, the first indoor unit terminal being connected to the first connection terminal, the second indoor unit terminal being connected to the second connection terminal, the third indoor unit terminal being connected to the third connection terminal, and the fourth indoor unit terminal being connected to the fourth connection terminal; and a switch provided between the first indoor unit terminal and the fourth indoor unit
terminal, the switch assembly includes: a first switch that is closed when receiving power supply from the second connection terminal and the fourth connection terminal; and a second switch connected in parallel with the first switch, AC power is applied to the first connection terminal and the second connection terminal, the outdoor unit and the indoor unit communicate through a connecting cable that interconnects the third connection terminal and the third indoor unit terminal, the indoor unit closes the switch when receiving a start signal in a low standby power state that is a state in which the operation of the power converter stops, and the indoor unit opening the switch after the operation of the power converter starts, and the outdoor unit closes the second switch when the first switch is closed to start supply of AC power to the power converter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        



/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115